This is a tort action in which the plaintiff seeks to recover for injuries sustained while walking on a private way allegedly in the control of the defendants. The case was heard by a judge of the Superior Court on an “Agreed Statement of Facts.” The judge in effect ordered judgment for the defendants and the plaintiff appealed. The plaintiff was a business and social guest of a third party who had been granted an easement by the defendants over the way on which the plaintiff was injured. The plaintiff does not stand in any better position than the holder of the easement. It is a well settled *743legal principle that no obligation is imposed on the grantor of an easement to maintain or repair the land placed in servitude. See Prescott v. Williams, 5 Met. 429, 435. The plaintiff, in essence, asks us to change this general rule. We see no reason to do so.
Roger K. Slawson for the plaintiff.
Gerard L. Pellegrini for the defendants.

Order for judgment affirmed.